The opinion of the Court, Shepley, C. J., Tenney, Rice and Appleton, J. J., was delivered by
Rice, J.,
orally. — The trustee objects to the adjudication of the Court because the property in his hands is now in the form of negotiable securities. This objection cannot prevail. The property at the time of the service of the writ on him *205was in specific articles, goods, which he has voluntarily converted into the securities now in his possession. These securities are to be treated as cash in his hands, for which he is clearly chargeable, unless the assignees have established their title to the fund. But when duly notified to come into Court and protect their interest, the assignees refused to appear, and disclaimed the authority of Porter who had appeared in their behalf. If the appearance of Porter was authorized, as he protests it was, still the assignees show no title to the property in the hands of the trustee, as it appears from the case that the Russell draft, under which they have title, if at all, was paid by the trustee, from the proceeds of the goods in his hands, before it was transferred by Russell to them. It was therefore of no validity. Exceptions overruled. —
Barrows, for the plaintiffs.

Judgment affirmed.